Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 2/28/2022 is acknowledged. Claims 1-6, 12-14, 21, and 22 are pending in this application and under examination.  
Claim Rejections/Objections Withdrawn
The rejections of claims 7-11 and 15-20 are mooted by the cancellation of those claims.
The rejection of claims 1-6 and 22 under 35 USC §112(b) as indefinite is withdrawn in response to Applicant’s amendment.
The provisional rejection of claims 1-6 and 22 on grounds of nonstatutory double patenting is withdrawn in response to Applicant’s amendment.
The rejection of claims 1-6, 12-14, and 22 as encompassing an improper Markush grouping is withdrawn in response to Applicant’s amendment.
  The rejection of claims 1-6, 12-14, 21, and 22 under 35 USC §102(a)(1), as anticipated by US 6,844,350 to Kobayashi is withdrawn in response to Applicant’s amendment. However, the rejection is set forth below on other grounds. A 
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Additional species were examined. As represented by the compound shown below, claims 1-6, 12-14, 21, and 22 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 20080188498 to Zhu, S. which discloses (see Figures) the compound below and pharmaceutical compositions comprising it.

    PNG
    media_image1.png
    121
    290
    media_image1.png
    Greyscale

This corresponds to Formula II with n = 0; Z = C=O; R1 = OH, R2,3 = H.
Moreover, as represented by another species, claims 1-6, 12-14, and 21 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by Njuguna, N.  et al., J. Nat. Prod. (2012), 75(3), 507-513, which discloses, at p. 512, the compound below

    PNG
    media_image2.png
    124
    302
    media_image2.png
    Greyscale


This corresponds to Formula II with n = 1; Z = C=O; R1 = OH, R2,3 = H.
Claim Rejections - 35 USC § 103
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

As represented by the species discussed above in paragraph 9, claim 22 is rejected under 35 U.S.C. §103 as unpatentable over Njuguna 2012, which discloses the compound but does not disclose a pharmaceutical composition comprising it. Since Njuguna 2012 discloses the compound as an antiplasmodial with lower toxicity than febrifugine, it would be obvious to formulate a pharmaceutical composition comprising the compound.


	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622